Citation Nr: 1410852	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dysautonomia.

2.  Entitlement to service connection for dysautonomia.

3.  Entitlement to service connection for throat seizures.

4.  Entitlement to service connection for a digestive disability.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for muscle weakness and peripheral neuropathy  of all extremities.

7.  Entitlement to a disability rating in excess of 10 percent for hypotension/hypertension.

REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran testified before the undersigned at a May 2012 videoconference hearing, and a transcript of the hearing is of record.  

The issue of whether there was clear and unmistakable error (CUE) in a May 1986 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for hypotension/hypertension, and service connection for dysautonomia, throat seizures, a digestive disability, an eye disability, and muscle weakness and peripheral neuropathy of all extremities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 1998 rating decision declined service connection for dysautonomia.

2.  The evidence received since the January 1998 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for dysautonomia.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for dysautonomia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining if it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development of the claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for dysautonomia was last finally denied in a January 1998 rating decision.  That decision found that the evidence did not demonstrate that the Veteran's dysautonomia was related to or aggravated by his military service or his service-connected hypotension/hypertension.  The Veteran did not appeal the decision, and the rating decision became final.

Additional evidence has been submitted suggesting that the Veteran's dysautonomia may be related to his military service.  In May 2012, a VA physician indicated that the Veteran's dysautonomia may "possibly" date back to January 1976.  That evidence is new because it was not before VA at the time of the previous denial.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied in part because the evidence did not demonstrate that the Veteran's dysautonomia was related to his service.  The newly-submitted evidence suggests a relationship, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for dysautonomia is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim for service connection for dysautonomia is reopened, and the appeal is allowed to that extent only.


REMAND

Additional development of the record is required before the Board may make a decision.  The Veteran is currently in receipt of a 10 percent rating for hypotension/hypertension, effective from December 1985.  The Veteran alleges that instead of hypotension/hypertension, his primary disability is dysautonomia.  The Veteran contends that he suffers from hypotension/hypertension, throat seizures, a digestive disability, an eye disability, muscle weakness, and peripheral neuropathy secondary to dysautonomia.  

The Veteran has not been provided with an examination to determine the nature and etiology of his claimed disabilities.  Accordingly, on remand, an examiner should address the nature and etiology of all of the Veteran's claimed conditions in order to determine whether the Veteran suffers from dysautonomia as a result of his active service, and whether he has the other claimed conditions as a result of dysautonomia.

Additionally, during the May 2012 hearing, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA).  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate a claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran also stated that he was currently receiving VA treatment for his claimed conditions.  Therefore, VA treatment records from July 2010 to the present should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from July 2010 to the present.  

2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records cannot be located or no records exist, the Veteran and representative should be notified.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Then, schedule the Veteran for a VA examination with a VA physician of sufficient expertise in neurology to discuss the nature and etiology of the Veteran's claimed dysautonomia, throat seizures, digestive disability, eye disability, muscle weakness, and peripheral neuropathy.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and provide a rationale for the opinions:

a)  Address whether the Veteran's dysautonomia is or is not a congenital disease.

i)  If the Veteran's dysautonomia is a congenital disease, address whether it is at least as likely as not that dysautonomia was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service.  The opinion should consider the Veteran's reports of experiencing dizziness and fainting spells while in service.  

ii)  If the Veteran's dysautonomia is not a congenital disease, address whether it is at least as likely as not (50 percent probability or greater) that dysautonomia had onset in service or is otherwise related to service.  This opinion should consider the Veteran's reports of experiencing dizziness and fainting spells while in service.  

b)  For the Veteran's claimed throat seizures, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

c)  For the Veteran's claimed digestive disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

d)  For the Veteran's claimed eye disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

e)  For the Veteran's claimed muscle weakness and peripheral neuropathy of all extremities, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

4.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of hypotension/hypertension.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected hypotension/hypertension.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


